Name: Commission Regulation (EU) No 134/2010 of 9 February 2010 amending Regulation (EC) No 820/2008 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance)
 Type: Regulation
 Subject Matter: European Union law;  air and space transport;  transport policy;  America;  technology and technical regulations;  organisation of transport
 Date Published: nan

 18.2.2010 EN Official Journal of the European Union L 43/3 COMMISSION REGULATION (EU) No 134/2010 of 9 February 2010 amending Regulation (EC) No 820/2008 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security (1), and in particular Article 4(2) thereof, Whereas: (1) The Commission is required, by virtue of Regulation (EC) No 2320/2002, when necessary, to adopt measures for the implementation of common basic standards for aviation security throughout the Community. Such detailed measures are laid down by Commission Regulation (EC) No 820/2008 (2). (2) The measures provided for by Regulation (EC) No 820/2008 on restricting liquids carried by passengers arriving on flights from third countries and transferring at Community airports are subject to review in the light of technical developments, operational implications at airports and the impact on passengers. (3) Such a review has shown that the restrictions on liquids carried by passengers arriving on flights from third countries and transferring at Community airports create certain operational difficulties at these airports and cause inconvenience to the passengers concerned. (4) In particular, the Commission has verified certain security standards at airports in specific third countries and found them satisfactory, and that those countries have a good record of cooperation with the Community and its Member States. On that basis the Commission has decided to take steps to alleviate the problems identified above, in the case of passengers carrying liquids obtained at named airports in those countries. (5) Regulation (EC) No 820/2008 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 Attachment 1 of the Annex to Regulation (EC) No 820/2008 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 355, 30.12.2002, p. 1. (2) OJ L 221, 19.8.2008, p. 8. ANNEX The following text shall be added to Attachment 1 of the Annex to Regulation (EC) No 820/2008:  United States of America: All international airports